           Case 2:20-cv-01977-TJS Document 18 Filed 07/13/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JUL-BUR ASSOCIATES, INC. and                :      CIVIL ACTION
JULE’S BOTTEGA                              :
                                            :
      v.                                    :
                                            :
SELECTIVE INSURANCE COMPANY                 :
OF NORTH AMERICA and                        :
SELECTIVE INSURANCE COMPANY                 :
OF THE SOUTHEAST                            :      NO. 20-1977


                                        ORDER

      NOW, this 13th day of July, 2020, upon consideration of the Motion by Selective

Insurance Company of America and Selective Insurance Company of the Southeast to

Dismiss Plaintiffs’ Complaint (Document No. 5) and the plaintiffs having filed an Amended

Complaint, it is ORDERED that the motion is DENIED.




                                                /s/ TIMOTHY J. SAVAGE J.
